TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-02-00617-CR




                                    Rhett Webster Pease, Appellant


                                                      v.


                                      The State of Texas, Appellee


                 FROM THE COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY
                 NO. 586435, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING




                 Rhett Webster Pease filed a Anotice of interlocutory appeal@ seeking a determination by this

Court as to Awhether or not the county court [at law] has any jurisdiction in this matter,@ a prosecution for

resisting arrest. The notice states that the specific issue Pease seeks to address by this interlocutory appeal

is Awhether or not de-facto officers can charge defendant with resisting arrest without warrant supported by

affidavit.@

                 Courts of appeals do not have jurisdiction to consider interlocutory appeals unless that

jurisdiction has been expressly granted by law. Apolinar v. State, 820 S.W.2d 792, 794 (Tex. Crim.

App. 1991). There is no statutory provision granting a right to appeal the matter at issue here before a final

judgment has been rendered.
                 The appeal is dismissed for want of jurisdiction.




                                                  David Puryear, Justice

Before Chief Justice Aboussie, Justices Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: October 17, 2002

Do Not Publish




                                                     2